        Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

KAYLYN JOHNSON,

      Plaintiff,

v.                                       CASE NO. 7:21-cv-00001

T C METZNER d/b/a MCDONALD’S,

     Defendant.
___________________________________/

                                    COMPLAINT

      Plaintiff, KAYLYN JOHNSON, sues Defendant, TC METZNER d/b/a

MCDONALD’S, and alleges:

                                  JURISDICTION

      1.     This Court has subject matter jurisdiction over this civil action pursuant

to 28 U.S.C. §§ 1331 because Plaintiff’s claim arises under the civil rights laws of

the United States.

      2.     This Court has personal jurisdiction over the parties to this action

because Plaintiff subjects herself to the jurisdiction of this Court and over Defendant,

pursuant to 28 U.S.C. § 1391(d), because it is registered to do business in the State

of Georgia, has an office for the transaction of business within the judicial district of

this Court, and would be subject to personal jurisdiction in this Court’s judicial

district if the Court’s judicial district were a separate state; and because, in
         Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 2 of 12




accordance with 42 U.S.C. § 12117(a), and 42 U.S.C. § 2000e-5(f)(3), the unlawful

employment practices alleged in this civil action occurred within this Court’s

judicial district.

                                       VENUE

       3.     Venue of this action is properly in this Court pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to the claims

occurred within the judicial district of this Court, and Defendant is subject to the

Court’s personal jurisdiction with respect to this civil action.

                                   THE PARTIES

       4.     Plaintiff KAYLYN JOHNSON, is domiciled in Thomas County,

Georgia.

       5.     At all times material, Defendant, TC METZNER d/b/a MCDONALD’S

has been organized and existing under the laws of the State of Georgia with its

principal place of business located at 701 South Broad Street, Thomasville, Georgia,

31782.

                           CONDITIONS PRECEDENT

       6.     The Plaintiff has complied with all administrative prerequisites, which

are necessary to file a complaint, pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000(e), et seq., and The Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101, et seq., including filing a charge of discrimination
        Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 3 of 12




with the Equal Employment Opportunity Commission (“EEOC”), and this

complaint has been filed within ninety days of receipt of the relevant Right to Sue

Notice from the EEOC, which is attached hereto as Exhibit “A.”

                 STATEMENT OF THE ULTIMATE FACTS

      7.     Defendant is a franchise of McDonald’s and is part of the Fast-Food &

Quick-Service Restaurants Industry in Thomasville, Georgia.

      8.     Plaintiff began her employment with Defendant on or around October

23, 2019, as a crew member.

      9.     On or around October 26, 2019, Plaintiff was sexually harassed by

another employee of Defendant, Mr. Joseph l/n/u (aka Paco) (black male).

      10.    Specifically, on two separate occasions on the aforementioned date,

Joseph cornered Plaintiff, rubbed her vaginal area with his hands and exclaimed to

her, “I can’t wait to get in that.” During the same encounter, Joseph also reached his

hand to touch Plaintiff’s breasts, though Plaintiff successfully pushed him away from

her before he made contact with her body in that regard.

      11.    These advances toward Plaintiff were objectively offensive and

unwelcomed, and were deemed so by Plaintiff.

      12.    These unlawful acts against Plaintiff were captured on Defendant’s

interior surveillance camera.
        Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 4 of 12




      13.     On or around October 27, 2019, Plaintiff presented at Defendant’s

corporate office located on South Broad Street in Thomasville, GA, and reported the

above referenced sexual harassment against her to Ms. Tina l/n/u.

      14.     Tina advised Plaintiff that she could not speak to Plaintiff without a

general manager being present, and therefore sent Plaintiff away without taking any

adequate remedial measures to protect Plaintiff from future acts of workplace

harassment.

      15.     Thereafter, Plaintiff reported the sexual harassment against her to

Defendant’s general manager, Mr. Telly l/n/u (black male), who watched the

surveillance footage of the incidents and terminated Joseph’s employment with

Defendant.

      16.     After reporting the above referenced instances of sexual harassment,

and subsequent to Joseph’s termination, the remaining African American employees

of Defendant retaliated against Plaintiff for objecting to, and reporting, the unlawful

workplace harassment against her.

      17.     Specifically, said employees commented about Plaintiff, “this white

bitch can’t do anything right” and “this white bitch is too dumb to work here.”

      18.     At all times material hereto, Plaintiff suffered from a learning disability,

and the demeaning comments concerning her race and cognitive abilities were

unwelcome and unlawful.
        Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 5 of 12




      19.    Additionally, after reporting the above referenced sexual harassment to

Defendant, Defendant substantially decreased Plaintiff’s scheduled work hours.

      20.    No reasonable person would continue to subject themselves to the work

environment Plaintiff was made to endure, and Plaintiff’s employment with

Defendant was therefore constructively discharged on or around November 1, 2019.

      21.    Plaintiff has retained the undersigned to represent her in this action and

is obligated to pay him a fee for his services. Defendant should be made to pay that

fee pursuant to the applicable statutes at issue herein.

                              COUNT I
                 DISCRIMINATION IN VIOLATION OF THE
                  AMERICANS WITH DISABILITIES ACT

      22.    Plaintiff incorporates by reference paragraphs 1-21.

      23.    At all times material, there was in full force and effect the Americans

with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), which prohibits a

“covered entity” from discriminating against a “qualified individual on the basis of

a disability in regard to . . . other terms, conditions, and privileges of employment.”

      24.    The prohibition against discriminating expressly includes “not making

reasonable accommodations to the known physical . . . limitations of an otherwise

qualified individual with a disability. . .”

      25.    Defendant is a covered entity under the ADA because it’s an employer

that is engaged in an industry affecting commerce and has 15 or more employees for
           Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 6 of 12




each working day in each of 20 or more calendar weeks in the current or preceding

year.

          26.   Plaintiff is a qualified person with a disability because she is an

employee with a mental impairment that substantially limits one or more major life

activities, who can nevertheless perform the essential functions of her job with or

without reasonable accommodations.

          27.   Defendant discriminated against Plaintiff in violation of the ADA on

the basis of her disability because it failed to accommodate her disability, or even

attempt the required “interactive process” with her to discuss accommodation, and

refused to promote her because of her disability.

          28.   Additionally, the violations of the ADA by Defendant against Plaintiff

were done with malice or with reckless indifference to Plaintiff’s federally protected

rights.

          29.   As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other tangible and intangible damages. These damages have occurred

in the past and are permanent and continuing.
        Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 7 of 12




      30.    To remedy Defendant’s violations of the ADA, Plaintiff is entitled to

the same remedies available to a victim of a violation of Title VII, namely, a

declaration that Defendant violated the ADA; reinstatement to her employment

and/or front pay; back pay with interest thereon at the prevailing rate; the reasonable

value of all benefits lost, with interest thereon at prevailing rates; compensatory

damages; punitive damages; costs and reasonable attorneys’ fees.

                            COUNT II
              SEXUAL HARASSMENT AND DISCRIMINATION

      31.    Plaintiff incorporates by reference paragraphs 1-21.

      32.    At all times material there was in full force and effect, Title VII, which,

in material part, prohibits an employer from discriminating against an employee on

the basis of sex.

      33.    Sex discrimination includes harassment based on an employee’s sex by

the employer or supervisory personnel, and failing to take adequate remedial

measures to protect employees from sexual harassment caused by fellow employees.

      34.    Defendant violated Title VII by discriminating against Plaintiff based

on her sex. The discrimination took the form of sexual harassment from a fellow

employee resulting in strict liability to the Defendant for the actions of its employee,

Joseph l/n/u (aka Paco).
         Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 8 of 12




       35.    Defendant is liable under Title VII for failing to take adequate remedial

measures to protect Plaintiff from sex discrimination in the form of sexual

harassment from Joseph l/n/u (aka Paco).

       36.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, loss of income, embarrassment, humiliation, damage to reputation,

illness, lost wages, loss of capacity for the enjoyment of life, and other tangible and

intangible damages. These damages are continuing and are permanent.

                                 COUNT III
                            RACE DISCRIMINATION

       37.    Plaintiff incorporates by reference paragraphs 1-21.

       38.    This is an action against Defendant for discrimination based upon race

brought under 42 U.S.C. §1981 and 42 U.S.C. §2000(e), et seq.

       39.    Plaintiff has been the victim of discrimination on the basis of her race

in that she was treated differently than similarly situated black employees of

Defendant and has been subject to hostility and poor treatment on the basis of, at

least in part, her race.

       40.    Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and
        Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 9 of 12




inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

      41.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed the

differential treatment and participated in same.

      42.    Defendant's known allowance and ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      43.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a race-based nature and in violation of

the laws set forth herein.

      44.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant. The events set forth

herein led, at least in part, to Plaintiff’s constructive termination.

      45.    Defendant's      conduct        and   omissions   constitutes   intentional

discrimination and unlawful employment practices based upon race in violation of

42 U.S.C. §1981 and 42 U.S.C. § 2000(e), et seq.

      46.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life
           Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 10 of 12




and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are permanent

and continuing. Plaintiff is entitled to punitive damages and equitable/injunctive

relief.

                                COUNT IV
                  RETALIATION IN VIOLATION OF TITLE VII

          47.   Plaintiff incorporates by reference paragraphs 1-21.

          48.   In addition to prohibiting discrimination on the basis of sex, Title VII

also prohibits an employer from retaliating against an employee who brings a claim

or complains about an act that would violate Title VII. Because Plaintiff complained

about sexual harassment and filed a claim concerning sexual harassment, Plaintiff

was protected from retaliation as a result.

          49.   Defendant nevertheless retaliated against Plaintiff because she reported

unlawful workplace behavior by reducing her hours. The events set forth herein led,

at least in part, to Plaintiff’s constructive termination.

          50.   As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, loss of income, embarrassment, humiliation, damage to reputation,

illness, lost wages, loss of capacity for the enjoyment of life, and other tangible and

intangible damages. These damages are continuing and are permanent.
       Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 11 of 12




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays:

      a)     That this Court cause proper process to issue, requiring Defendant to

             answer this Complaint;

      b)     That this Court empanel a jury to try all issues so triable;

      c)     That this Court enter judgment in favor of the Plaintiff against the

             Defendant;

      d)     That this Court award Plaintiff declarative, injunctive, economic

             damages, liquidated damages, compensatory damages, punitive

             damages, costs and reasonable attorneys’ fees; and

      e)     That this Court award such other, further relief to which Plaintiff may

             be entitled.

                        DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury in all issues herein that are so triable.

Dated this 7th day of January, 2021.

                                 Respectfully submitted,

                                 /s/ Ryan P. Molaghan
                                 Ryan P. Molaghan, Esq.
                                 Georgia Bar No. 842314
                                 BROOKS, LEBOEUF, FOSTER,
                                     GWARTNEY, LEACE & HOBBS, P.A.
                                 909 East Park Avenue
                                 Tallahassee, Florida 32301
                                 (850) 222-2000/(850) 222-9757 (fax)
Case 7:21-cv-00001-WLS Document 1 Filed 01/07/21 Page 12 of 12




                      ryanm@tallahasseesttorneys.com
                      jeanetta@tallahasseesttorneys.com

                      Attorneys for Plaintiff
